DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 October 2020 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 06 October 2020.
Claims 1-28 are currently pending and have been examined.
Claims 1-28 are rejected.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Applicant submits that the invention allows an individual to accurately account for volatility in the market which includes significantly more than any judicial exception that could possibly exist.  Examiner respectfully disagrees. 

Applicant explains that the claims are allowed and that the Supreme Court has held in Diamond v. Diehr that mathematical relationships/formulas have been found patentable.  Examiner did not consider the abstract idea in this case to be directed to a mathematical relationship/formula.  Examiner considers the claim elements to be considered abstract ideas because they are directed to a method of organizing human activity.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.

Applicant submits that the invention transforms data into a product that accurately accounts for volatility in the market which includes significantly more than any judicial exception that could possibly exist.  Examiner respectfully disagrees. 
The abstract idea in the independent claims do not disclose transforming data into a special readable form for some reason the system may need a different special readable form. The claims disclose receiving pricing data, generating a function value determined based, at least in part, on the pricing data and input values, and then finally generating a price for the option at the expiration based on the values.  The claims do not disclose transforming the received pricing data. The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.


	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-28 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Objections
Claims 1-24 are objected to because of the following informalities:  claims are missing status identifiers (previously presented).    See MPEP § 714 (II)(C) and 37 C.F.R. 1.121.
Each amendment document that includes a change to an existing claim, including the deletion of an existing claim, or submission of a new claim, must include a complete listing of all claims ever presented (including previously canceled and non-entered claims) in the application. After each claim number, the status identifier of the claim must be presented in a parenthetical expression, and the text of each claim 
(A) Status Identifiers: The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). The status identifier (withdrawn – currently amended) is also acceptable for a withdrawn claim that is being currently amended. See paragraph (E) below for acceptable alternative status identifiers.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a method comprising a series of steps and Claim 15 is directed to a system comprising a series of components.  Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-28, the independent claims (Claims 1 and 15) are directed, in part, to receiving, at an electronic device, first pricing data representing a first strike and a first price for an option, the first price corresponding to the first strike for the expiration, and the first pricing data being received from a financial data source; receiving, at the electronic device, second pricing data representing a second strike and a second price for the option, the second price corresponding to the second strike for the expiration, and the second pricing data being received from 
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “an electronic device,” “memory,” “communications circuitry,” “a financial data source,” and “a processor” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and generating a value using that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and generating a value with that received data without specifying how it is done.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using an electronic device and communications circuitry  to generate a price for the option amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to price an option using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-14 and 16-28 are directed to explaining how volatility, delta, risk, and weight affect the values used when generating a price for the option.  These processes are similar to the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cottle (US 2013/0262286 A1), hereinafter Cottle, in view of Browne et al (US 2012/0323819 A1), hereinafter Browne, in view of Gershon (US 2006/0259381 A1) hereinafter Gershon.
Claims 1 and 15
Cottle teaches the following limitations: 
A method for pricing an option with an expiration, comprising: receiving, at an electronic device, first pricing data representing a first strike and a first price for an option, the first price corresponding to the first strike for the expiration, and the first pricing data being received from a financial data source; (see at least Figure 2 Figure 3 [0062] [0064] [0065] [0081].  Cottle discloses a versatile financial mechanism and transaction generator and interface provides a simple user interface for an investor to execute and complete multiple financial transactions (including pricing an option with an expiration).  The versatile financial mechanism and transaction generator and interface presents an investor on the user interface a first option with a March 4, 2004 expiration date and a strike price of 50.  The versatile financial mechanism and transaction generator and interface selects data from its market table database.). 
receiving, at the electronic device, second pricing data representing a second strike and a second price for the option, the second price corresponding to the second strike for the expiration, and the second pricing data being received from the financial data source; (see at least Figure 2 Figure 3 [0062] [0064] [0065] [0081].  Cottle discloses a versatile financial mechanism and 
receiving, at the electronic device, third pricing data representing a third strike and a third price for the option, the third price corresponding to the third strike for the expiration, and the third pricing data being received from the financial data source; (see at least Figure 2 Figure 3 [0062] [0064] [0065] [0081].  Cottle discloses a versatile financial mechanism and transaction generator and interface presents to the investor an option with a March 4, 2004 expiration date and a strike price of 60.  The option is presented to the investor on an interface and the data comes from the versatile financial mechanism and transaction generator and interface’s market database.).

Cottle discloses the limitations shown above.  Cottle fails to disclose using a plurality of input values to generate a first value for a first function and a second value for a second function, using the first, second, and third pricing data; and further using values to generate a price for an option.
Browne discloses the following limitations: 
generating at least one first value for a first function, the at least one first value being determined based, at least in part, on a plurality of input values, the first pricing data, the second pricing data, and the third pricing data; (see at least [0027] [0028] [0052]-[0055] [0042] [0044].  Browne discloses generating a first value for a first function, the first value based upon multiple factors and pricing data.). 
generating at least one second value for a second function, the at least one second value being determined based, at least in part, on the plurality of input values, the first pricing data, the second pricing data, and the third pricing data; and (see at least [0027] [0028] [0052]-[0055] 
generating a price for the option at the expiration based, at least in part, on the at least one first value and the at least one second value. (see at least [0027] [0028] [0052]-[0055] [0042] [0044] [0017].  Browne discloses generating a price for the option before the date the option expires based on a first value and a second value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the versatile financial mechanism and transaction generator and interface of Cottle to incorporate the teachings of Browne and generate a first value for a first function and a second value for a second function based on the plurality of input values, the first pricing data, the second pricing data, and the third pricing data; and generate a price for the option at the expiration based on the first value and the second value because doing so would allow investors more opportunities to analyze the values and also allow investors to use these values in other option pricing models (see at least Browne [0005] [0009] [0014] [0015] [0016]). 

Cottle/Browne disclose the limitations shown above.  Cottle/Browne fail to specifically disclose generating a value based on a plurality of sets of pricing and other input values.
Yet, Gershon discloses the following limitations:
generating at least one first value for a first function, the at least one first value being determined based, at least in part, on a plurality of input values, the first pricing data, the second pricing data, and the third pricing data; generating at least one second value for a second function, the at least one second value being determined based, at least in part, on the plurality of input values, the first pricing data, the second pricing data, and the third pricing data; and generating a price for the option at the expiration based, at least in part, on the at least one first value and the at least one second value.  (see at least [0045] [0046] [0048] [0049] [0050] [0060] [0127] [0150] [0159].  Gershon discloses receiving trade information of a plurality of traded financial instruments related to the underlying asset (i.e., receiving a plurality of input values, first pricing data, second pricing data, third pricing data); determining a market parameter value based on a the plurality of prices; and estimating a price of the financial instrument using those parameter values.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the versatile financial mechanism and transaction generator and interface of Cottle/Browne to incorporate the teachings of Gershon and specifically disclose generate a second value for a second function based on the plurality of input values, the first pricing data, the second pricing data, and the third pricing data; and generate a price for the option at the expiration based on the first value and the second value because doing so would allow traders to decide when to buy and/or sell options using the option pricing model (see at least Gershon [0159] [0045]). 


Claims 2 and 16
The combination of Cottle/Browne/Gershon disclose the limitations shown above.  Further, Cottle discloses the following limitations: 
The method of claim 1, further comprising: determining a first volatility for a first input value of the plurality of input values. (see at least [0110].  Cottle discloses determining and plotting a first volatility for a first input value of a plurality of input values on a volatility skew shape.). 

Claims 3 and 17

The method of claim 2, wherein determining the first volatility comprises: determining a pivot volatility. (see at least [0110] [0637].  Cottle discloses a graph of volatility levels plotted against each strike, which allows an investor to determine the change in price of an option with respect to volatility (i.e., “pivot volatility”).). 

Claims 4 and 18
The combination of Cottle/Browne/Gershon disclose the limitations shown above.  Further, Cottle discloses the following limitations: 
The method of claim 1, wherein the at least one first value and the at least one second value are determined at a substantially same time as a pivot volatility is determined. (see at least [0110] [0109] [0637].  Cottle discloses generating a graph with multiple points so that the investor can determine a first value and a second value and a pivot volatility at substantially the same time.). 

Claims 5 and 19
The combination of Cottle/Browne/Gershon disclose the limitations shown above.  Further, Cottle discloses the following limitations: 
The method of claim 1, further comprising: generating a full volatility smile for the option based, at least in part, the at least one first value, the at least one second value, and a pivot volatility. (see at least [0110] [0109] [0637].  Cottle discloses generating a volatility smile for the option based on a first value, a second value, and a pivot volatility.). 

Claims 6 and 20

The method of claim 1, wherein: the first function comprises a first scaling function multiplied by a first shape function, the first shape function comprising first information corresponding to a first shape of the first function, and the first shape function being determined based, at least in part, on the plurality of input values; and (see at least [0030] - [0033].  Browne discloses a first function of once or more parameters including a scaling function and a shape function.  Furthermore, Browne discloses the first shape of the first function is determined by multiple values x1, x2, x3, etc.). 
the second function comprises a second scaling function multiplied by a second shape function, the second shape function comprising second information corresponding to a second shape of the second function, and the second shape function being determined, based at least in part, on the plurality of input values. (see at least [0030] - [0033].  Browne discloses a second function of once or more parameters including a scaling function and a shape function.  Furthermore, Browne discloses the second shape of the second function is determined by multiple values x1, x2, x3, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the versatile financial mechanism and transaction generator and interface of Cottle/Browne/Gershon to incorporate the teachings of Browne and scaling function multiplied by a shape function comprising a plurality of input values because doing so would allow and additional way for investors to measure risks and analyze data and options (see at least Browne [0002] [0014] [0015]). 

Claims 7 and 21 
The combination of Cottle/Browne/Gershon discloses the limitations shown above.  Browne specifically discloses generating a normalized shape function and a second normalized shape function:
The method of claim 6, further comprising: generating a first normalized shape function by normalizing the first shape function for a second input value of the plurality of input values; and (see at least [0018] [0046] [0070] [0071].  Browne discloses generating a first adjusted shape function by adjusting the first shape function for second value of the multiple values.).
generating a second normalized shape function by normalizing the second shape function for a third input value of the plurality of input values. (see at least [0018] [0046] [0070] [0071].  Browne discloses applying various values in order to create a shape function.  Browne discloses generating a second adjusted shape function by adjusting the second shape function for third value of the multiple values.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the versatile financial mechanism and transaction generator and interface of Cottle/Browne/Gershon to incorporate the teachings of Browne and generate normalized shape functions because doing so would allow investors to create more financial simulations to save computation money and allow better performance of financial securities (see at least Browne [0002] [0007] [0015]). 

Claims 8 and 22
The combination of Cottle/Browne/Gershon discloses the limitations shown above.  Browne specifically discloses generating a first value by determining a first estimate for the first function based on the plurality of input values, generating second estimate for the first function by normalizing the first 
The method of claim 1, wherein: generating the at least one first value comprises: determining a first estimate for the first function based, at least in part, on the plurality of input values; (see at least [0018] [0046] [0070] [0071].  Browne discloses generating one first value by determining a first estimate for the first function based on multiple values.).
generating a second estimate for the first function by normalizing the first estimate for the first function; and (see at least [0018] [0046] [0070] [0071].  Browne discloses generating a second estimate for the first function by adjusting the first estimate for the first function.).
determining that the second estimate for the first function converges for a second input value of the plurality of input values; and (see at least [0018] [0046] [0070] [0071].  Browne discloses determining that the second estimate for the first function converges for a second input value of multiple values.).
generating the at least one second value comprises: determining a third estimate for the second function, based on, at least in part, on the plurality of input values; (see at least [0018] [0046] [0070] [0071].  Browne discloses generating a second value by determining a third estimate for the second function based on the multiple values.). 
generating a fourth estimate for the second function by normalizing the third estimate for the second function; and (see at least [0018] [0046] [0070] [0071].  Browne discloses generating a fourth estimate for the second function by adjusting the third estimate for the second function.).
determining that the fourth estimate for the second function converges for the second input value of the plurality of input values. (see at least [0018] [0046] [0070] [0071].  Browne discloses 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multiple operations that can be performed by the versatile financial mechanism and transaction generator and interface of Cottle/Browne/Gershon to incorporate the teachings of Browne and generate multiple values and estimates because doing so would allow these methods to be extended to other multi-variant factors which are used in option pricing and may eventually save time for investors (see at least Browne [0014] [0002] [0015]). 

Claims 9 and 23
The combination of Cottle/Browne/Gershon disclose the limitations shown above.  Further, Cottle discloses the following limitations: 
The method of claim 1, further comprising: determining a first delta risk reversal value based, at least in part, on the first strike, the second strike, and the third strike; (see at least [0110] [0114].  Cottle discloses a first delta risk reversal based on different strike positions (i.e. a first strike price).). 
determining a first delta butterfly value based, at least in part, on the first strike, the second strike, and the third strike; and (see at least [0131] [0132] [0120] [0128].  Cottle discloses determining a first delta butterfly value based on multiple strikes.). 
generating a full volatility smile based, at least in part, on the first delta risk reversal value, the first delta butterfly value, and a pivot volatility. (see at least Cottle [0110] [0120] [0133] [0131] [0113] [0114] [0104] [0105].  Cottle discloses that the volatility smile is based on a risk reversal value, a delta butterfly value, and a pivot volatility.). 

Claims 10 and 24
The combination of Cottle/Browne/Gershon disclose the limitations shown above.  Further, Cottle discloses the following limitations: 
The method of claim 9, wherein the pivot volatility is determined at a substantially same time as the first delta risk reversal value and the first delta butterfly value. (see at least Cottle [0110] [0120] [0133] [0131] [0113] [0114] [0104] [0105].  Cottle discloses that the volatility is determined at a substantially same time as a risk reversal value and a delta butterfly value so that a investor can best be aware of what is happening.) .

Claims 11 and 25
The combination of Cottle/Browne/Gershon disclose the limitations shown above.  Further, Cottle discloses the following limitations: 
The method of claim 9, wherein the first delta risk reversal value comprises one of: a twenty-five delta risk reversal value, a fifteen delta risk reversal value, and a ten delta risk reversal value. (see at least [0110] [0114].  Cottle discloses a first delta risk reversal of ten delta risk reversal.).

Claims 12 and 26
The combination of Cottle/Browne/Gershon disclose the limitations shown above.  Further, Cottle discloses the following limitations: 
The method of claim 9, wherein the first delta butterfly value comprises one of: a twenty-five delta butterfly value, a fifteen delta butterfly value, and a ten delta butterfly value. (see at least [0131] [0132] [0120] [0128].  Cottle discloses a first delta butterfly value of ten delta butterfly.). 

Claims 13 and 27
The combination of Cottle/Browne/Gershon disclose the limitations shown above.  Further, Cottle discloses the following limitations: 
The method of claim 1, further comprising: receiving, at the electronic device, at least fourth pricing data representing at least a fourth strike and a fourth price, the fourth price corresponding to the fourth strike for the expiration, and the fourth pricing data being received from the financial data source; and (see at least Figure 2 Figure 3 [0189] [0062] [0064] [0065] [0081].  Cottle discloses a versatile financial mechanism and transaction generator and interface presents to a user on an interface an option with a March 4, 2004 expiration date and a strike price of 65.  The data comes from the versatile financial mechanism and transaction generator and interface’s market database.).
assigning at least a first weight, a second weight, a third weight, and a fourth weight to the first strike, the second strike, the third strike, and the fourth strike, respectively, (see at least Appendix 3, Appendix 4 [0065] [0067 [0069] [0604].  Cottle discloses assigning a weight to the first strike, second strike, third strike, and fourth strike.). 
wherein generating the at least one first value and generating the at least one second value is further based, at least in part, on the first weight, the second weight, the third weight, and the fourth weight. (see at least Appendix 3, Appendix 4 [0065] [0067] [0069] [0604].  Cottle discloses generating values based on a first weight, a second weight, a third weight, and a fourth weight.). 

Claims 14 and 28
The combination of Cottle/Browne/Gershon disclose the limitations shown above.  Further, Cottle discloses the following limitations: 
The method of claim 13, further comprising: determining that one of the first strike, the second strike, the third strike, or the fourth strike is proximate to an at-the-money ("ATM") strike; and (see at least [0565].  Cottle discloses that the strike is near an at-the-money strike.).
assigning a highest weight of one of the first weight, the second weight, the third weight, or the fourth weight to the one of the first strike, the second strike, the third strike, or the fourth strike. (see at least [0565].  Cottle discloses assigning a highest weight of the first strike to a first strike.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060.  The examiner can normally be reached on Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.L.L./Examiner, Art Unit 3691  
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691